        Case 1:20-cv-00130-ABJ Document 22 Filed 12/14/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


AARON CANTÚ, et al.,

                    Plaintiffs,

v.                                            Civil Action No. 20-130 (ABJ)

DISTRICT OF COLUMBIA, et al.,

                    Defendants.


               UNOPPOSED MOTION FOR EXTENSION OF TIME
                 TO RESPOND TO PLAINTIFFS’ COMPLAINT

      Defendants the District of Columbia and Peter Newsham (collectively, the

District) submit this Unopposed Motion for an Extension of Time to Respond to

Plaintiffs’ Complaint (Motion). The District’s response is due December 14, 2020, and

the District seeks an extension until January 25, 2021 for good cause.

      On January 31, 2020, the District provided notice to the Court of two ongoing

related cases, Horse v. District of Columbia, Civil Action No. 17-1216 (ABJ), and

Schultz v. District of Columbia, Civil Action No. 18-120 (ABJ), pursuant to LCvR

40.5(a)(3). See ECF No. 13. The parties in those cases have reached tentative

settlements, subject to approval by the Mayor, and continue to make progress

through formal mediation. The District is hopeful that the outcome of mediation in

Horse and Schultz will inform how it will proceed in this case.
        Case 1:20-cv-00130-ABJ Document 22 Filed 12/14/20 Page 2 of 2




      This is the seventh request for an extension of time by the parties. As provided

under Local Rule 7(m), undersigned counsel discussed this matter with plaintiffs’

counsel, and plaintiffs will not oppose the requested extension. No other deadlines

will be affected by this relief. A memorandum of points and authorities and a

proposed order are attached.


Dated: December 14, 2020.       Respectfully submitted,

                                KARL A. RACINE
                                Attorney General for the District of Columbia

                                TONI MICHELLE JACKSON
                                Deputy Attorney General
                                Public Interest Division

                                /s/ Fernando Amarillas
                                FERNANDO AMARILLAS [974858]
                                Chief, Equity Section

                                /s/ Duane Blackman
                                DUANE BLACKMAN*
                                Assistant Attorney General
                                400 Sixth Street, N.W., Suite 10100
                                Washington, D.C. 20001
                                Phone: (202) 805-7640
                                Fax: (202) 703-0646
                                duane.blackman@dc.gov

                                Counsel for the District of Columbia Defendants




*     Admitted to practice only in the State of New York. Practicing in the District
of Columbia under the direct supervision of Fernando Amarillas, a member of the
D.C. Bar, pursuant to LCvR 83.2(f).
                                          2
